In re American National General Insurance Company; Fitzgerald, Sean; — Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. O, Nos. 509-291; to the Court of Appeal, Fifth Circuit, No. 0-C-144
Granted. The judgment of the trial court denying relators’ motion in limine is reversed. The motion is granted, and the trial court is ordered to exclude any evidence at trial relating to plaintiffs’ mental anguish at witnessing their son’s operation, which occurred months after the accident at issue. See La.Code Civ.P. art. 2315.6; *801Trahan v. McManus, 97-1224 (La.3/2/99), 728 So.2d 1273. Case remanded to the trial court for further proceedings.
VICTORY, J., not on panel.